DETAILED ACTION
Status of Claims

Applicant's submission of claims 1-12 in “Claims” filed on 05/26/2020 have been entered by Examiner. 
This office action considers claims 1-12 pending for prosecution.

Reason for Allowances
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein each of the semiconductor devices includes an insulated gate semiconductor device having a gate electrode, a first electrode, and a second electrode, wherein, in the insulated gate semiconductor device, carriers move from the first electrode to the second electrode through a channel provided by a voltage applied to the gate electrode, wherein the external terminals include: a gate terminal that is electrically connected to the gate electrode; a first terminal that is electrically connected to the first electrode; and a second terminal that is electrically connected to the second 
Claims 2-12, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Miura et al. (US 20210359677 A1; hereinafter Miura) 
Shimakawa et al. (US 20170338201 A1; hereinafter Shimakawa) 
Horio et al. (US 20170077068 A1; hereinafter Horio) 
Muto et al. (US 20150060940 A1; hereinafter Muto) 
Prior Art Miura teaches a semiconductor device includes a first terminal for a battery, a second terminal for an inverter circuit, and a transistor ([Abstract]), wherein (Fig. 1+; [0002+]) a semiconductor module that includes a reverse-conduction insulated gate bipolar transistor (RC-IGBT) used as the semiconductor device including the IGBT and the diode. The layout of electrode pads of the RC-IGBT is the same as the layout of the electrode pads of the IGBT of the second embodiment. The same reference numerals are given to the electrode pads of the semiconductor device that are the same as the electrode pads of the IGBT, where the semiconductor device is connected to the five control terminals by five control wires. More specifically, the gate electrode pad, the current sense pad, the anode electrode pad, the cathode electrode Miura does not expressly teach wherein each of the semiconductor devices includes an insulated gate semiconductor device having a gate electrode, a first electrode, and a second electrode, wherein, in the insulated gate semiconductor device, carriers move from the first electrode to the second electrode through a channel provided by a voltage applied to the gate electrode, wherein the external terminals include: a gate terminal that is electrically connected to the gate electrode; a first terminal that is electrically connected to the first electrode; and a second terminal that is electrically connected to the second electrode, and wherein the gate terminal and the second terminal, which are electrically connected to an identical semiconductor device among the semiconductor devices, are not adjacent to each other (claim 1).
Prior Art Shimakawa teaches a power semiconductor module that at least two power semiconductors mounted on a metal plate are functionally coupled and are contained in a single package, and to an electric power steering apparatus using the above semiconductor module ([0001]), wherein (Fig. 1+; [0009+]) plural arrangements of power semiconductor elements comprising a power semiconductor bare chip which one electrode portion thereof is connected to a metal plate which at least one external connecting terminal is formed and other external connecting terminals which are electrically connected to other electrode portions of said power semiconductor bare chip, and that is formed by being contained in a same package, comprises: wherein said plural power semiconductor elements are basically same outline, electrodes of said bare chip of said plural power semiconductor elements are mutually connected between Shimakawa does not expressly teach wherein each of the semiconductor devices includes an insulated gate semiconductor device having a gate electrode, a first electrode, and a second electrode, wherein, in the insulated gate semiconductor device, carriers move from the first electrode to the second electrode through a channel provided by a voltage applied to the gate electrode, wherein the external terminals include: a gate terminal that is electrically connected to the gate electrode; a first terminal that is electrically connected to the first electrode; and a second terminal that is electrically connected to the second electrode, and wherein the gate terminal and the second terminal, which are electrically connected to an identical semiconductor device among the semiconductor devices, are not adjacent to each other (claim 1).
Horio teaches a semiconductor device, such as a switching IC for a power device or a high frequency, and more particularly, to a semiconductor device including a power semiconductor element ([0002]), wherein (Fig. 1+; [0005+]) semiconductor device includes an insulating substrate having an insulating plate and a circuit plate; a semiconductor chip having a front surface provided with a gate electrode and a source electrode, and a rear surface fixed to the circuit plate; a printed circuit board facing the insulating substrate, and including a first metal layer and a second metal layer; a first conductive post having two ends electrically and mechanically connected to the gate electrode and the first metal layer; a second conductive post having two ends electrically and mechanically connected to the source electrode and the second metal layer; and a circuit impedance reducing element electrically connected between the gate electrode and the source electrode through the first conductive post and the second conductive post. But, Prior Art Horio does not expressly teach wherein each of the semiconductor devices includes an insulated gate semiconductor device having a gate electrode, a first electrode, and a second electrode, wherein, in the insulated gate semiconductor device, carriers move from the first electrode to the second electrode through a channel provided by a voltage applied to the gate electrode, wherein the external terminals include: a gate terminal that is electrically connected to the gate electrode; a first terminal that is electrically connected to the first electrode; and a second terminal that is electrically connected to the second electrode, and wherein the gate terminal and the second terminal, which are electrically connected to an identical semiconductor device among the semiconductor devices, are not adjacent to each other (claim 1).
Muto teaches an electronic device and to a technology which is effective when applied to an electronic device in which, e.g., a plurality of semiconductor devices each including a semiconductor chip are mounted ([0002]), wherein (Fig. 1+; [0065+]) first semiconductor device and a second semiconductor device are mounted over the upper surface of a wiring board such that, e.g., in plan view, the orientation of the second semiconductor device intersects the orientation of the first semiconductor device. That is, the first semiconductor device is mounted over the upper surface of the wiring board such that a first emitter terminal and a first signal terminal are arranged along an x-direction in which the pair of shorter sides of the wiring board extend. On the other hand, the second semiconductor device is mounted over the upper surface of the wiring board such that a second emitter terminal and a second signal terminal are arranged along a y-direction in which the pair of longer sides of the wiring board extend, where the first external terminal is provided beside the first shorter side, and wherein the third external terminal is provided beside the second shorter side, where the wiring board over which the first and second semiconductor devices are mounted includes a plurality of the wiring boards, and wherein the wiring boards are arranged to be aligned in a first direction in which the pair of shorter sides extend. But, Prior Art Muto does not expressly teach wherein each of the semiconductor devices includes an insulated gate semiconductor device having a gate electrode, a first electrode, and a second electrode, wherein, in the insulated gate semiconductor device, carriers move from the first electrode to the second electrode through a channel provided by a voltage applied to the gate electrode, wherein the external terminals include: a gate terminal that is electrically connected to the gate electrode; a first terminal that is electrically connected 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


/OMAR F MOJADDEDI/Examiner, Art Unit 2898